

114 HR 5882 IH: Freedom Riders National Historical Park Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5882IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Rogers of Alabama introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the Freedom Riders National Historical Park in Anniston, Alabama, as a unit of the
			 National Park System, and for other purposes.
	
 1.Short titleThis Act may be cited as the Freedom Riders National Historical Park Act. 2.FindingCongress finds that on May 4, 1961, a Greyhound bus traveling from Atlanta, Georgia, to Alabama made a routine stop at the Anniston Greyhound station. When the bus stopped in Anniston, Alabama, it was violently attacked by a mob at the Greyhound bus station. As the Freedom Riders bus attempted to continue down the highway it was attacked again and broke down. A fire bomb was thrown inside the bus. The group was able to escape the bus and separate transportation had to be arranged for their continued travel. The violent confrontations the Freedom Riders faced demonstrated to the Nation the struggle for equality and justice. Their brave effort was part of the courageous struggle of the Civil Rights movement.
		3.Establishment of the Freedom Riders National Historical Park in Anniston, Alabama
 (a)Establishment and purposeThere is hereby established Freedom Riders National Historical Park in Anniston, Alabama, for the purposes of—
 (1)providing an internationally significant place for public education focused on the Freedom Riders, Civil Rights, and the bus burning; and
 (2)preserving the historical site for the heritage of the area and tourist destination. (b)BoundariesThe Park is located at 1031 Gurnee Avenue in downtown Anniston, Alabama, at the Greyhound Bus Station site where the attack began on May 14, 1961. The property includes the site of the original bus station.
 (c)Acquisition of landThe Secretary may acquire additional buildings, assets, lands, and interests in lands for addition to the park by donation, transfer, or exchange only.
			4.Administration
 (a)In generalThe Secretary shall administer the Park in accordance with this Act and laws generally applicable to units of the National Park System. Nothing in this Act shall modify any authority of the United States to carry out Federal laws on Federal land located within the Park.
 (b)Cooperative agreementThe Secretary may enter into cooperative agreements with Federal, State, City, and other public or nonprofit institutions under which the Secretary may identify, interpret, and provide assistance for the perseveration of non-Federal properties within the Park and at sites in close proximity to the Park, including providing for placement of directional and interpretive signage, exhibits, and technology-based interpretive devices.
 (c)Management planNot later than 3 fiscal years after the dates on which funds are first made available to carry out this Act, the Secretary, in consultation with the City, shall complete a general management plan for the Park in accordance with applicable laws, including section 100502 of title 54, United States Code.
 5.DefinitionsFor the purposes of this Act: (1)CityThe term City means the city of Anniston, Alabama.
 (2)ParkThe term Park means the Freedom Riders National Historical Park. (3)SecretaryThe term Secretary means the Secretary of Interior.
			